Title: To John Adams from Horatio Gates, 24 June 1776
From: Gates, Horatio
To: Adams, John


     
      Dear Sir
      New York Monday morning 24th: June 1776
     
     By the Letters you will by this Post receive in Congress from the Brigadiers Sullivan, and Arnold, it appears to me, that Our Army in Canada are in the Utmost Peril of being lost. An unadvised Step taken in the Sending Genl. Thompson with a Large Detachment to Attack the Enemys post at the Three Rivers, has ended in Defeat, and Disgrace, with The Loss of Thompson, Col. Irwine, and 3 Principal Officers taken Prisoners. Arnold for the best Reasons, has retired to St. Johns, where he writes there are near Three Thousand Sick. Now, if Sullivan is Obstinate to retain the Post at Sorrell, and the Enemy push directly A Cross from Montreal to St. Johns, where Arnold is in no Condition to make a Stand, all General Sullivans Command will be cut off. I sett out this Evening, or tomorrow morning for Albany, by Water, as that is the most Expeditious way at this Season of the Year. Where, or in what Condition I shall find the Army, I have no conception! The Prospect is too much Clouded to distinguish Clearly. I have not yet received The Instructions, and Resolves, which Mr. Braxton tells me were preparing for me in Congress, when he left Philadelphia. Pray be expeditious in forwarding all Your Orders, and Directions: and you may depend upon an Exact, and regular Communication of Intelligence from me. My Mind is too much employ’d in seeking for resources in the present Critical Emergency, to say more at present. Heaven Guard the Libertys of America, and Inspire Her Officers and Soldiers with that Wisdom and Courage which can alone save Her from Tyranny and Destruction. Yours most truly and Affectionately,
     
      Horatio Gates
     
    